Filed with the Securities and Exchange Commission on February 16, 2011 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 344 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 346 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 344 to the Advisors Series Trust’s (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 341 on FormN-1A filed January 26, 2011.This PEA No. 344 is filed for the sole purpose of submitting the XBRL exhibit for the risk return summary first provided in PEA No. 341 to the Trust’s Registration Statement for its series: Alpha Defensive Growth Fund and Alpha Opportunistic Growth Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No.344 meets all of the requirements for effectiveness under Rule 485(b) and the Registrant has duly caused this Post-Effective Amendment No.344 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 16th day of February, 2011. Advisors Series Trust By:/s/ Douglas G. Hess Douglas G. Hess President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 344 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Sallie P. Diederich* Trustee February 16, 2011 Sallie P. Diederich Donald E. O’Connor* Trustee February 16, 2011 Donald E. O’Connor George J. Rebhan* Trustee February 16, 2011 George J. Rebhan George T. Wofford* Trustee February 16, 2011 George T. Wofford Joe D. Redwine* Trustee, Chairman and February 16, 2011 Joe D. Redwine Chief Executive Officer /s/ Cheryl L. King Treasurer and Principal February 16, 2011 Cheryl L. King Financial Officer /s/ Douglas G. Hess President and Principal February 16, 2011 Douglas G. Hess Executive Officer *By:/s/ Douglas G. Hess February 16, 2011 Douglas G. Hess Attorney-In Fact pursuant to Power of Attorney C-1 EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
